IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 01-21274
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

FRANK MORALES,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-00-CR-876-ALL
                      --------------------
                        January 27, 2003

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Frank Morales appeals his guilty-plea conviction for

possession with intent to distribute 100 grams or more of heroin

and importation of that amount of heroin.     Morales contends that

his sentence should be vacated and the case remanded for

resentencing because the district court failed to consider

Amendment 635 to the Sentencing Guidelines in denying his request

for a reduction for his minor role in the offense under U.S.S.G.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-21274
                                 -2-

§ 3B1.2.   Morales also avers that the district court failed to

make sufficient factual findings with regard to this issue so as

to allow this court to properly review the issue.

     First, the district court’s findings were sufficient.

United States v. Melton, 930 F.2d 1096, 1099 (5th Cir. 1991); see

also FED. R. CRIM. P. 32(c)(1).   Second, the district court

specifically stated at sentencing that it had considered

Amendment 635 in denying Morales a role reduction.    Lastly, the

district court did not clearly err by denying Morales a role

reduction because it is clear from the record that Morales was

not substantially less culpable than the average participant in

the offense and that his role was not peripheral to the

advancement of the illicit activity.    United States v. Deavours,

219 F.3d 400, 404 (5th Cir. 2000); United States v.

Gallardo-Trapero, 185 F.3d 307, 324 (5th Cir. 1999); United

States v. Miranda, 248 F.3d 434, 446-47 (5th Cir. 2001).

     AFFIRMED.